
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Deutch introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing regulation of any expenditure in connection to
		  an election.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Congress shall have the power to regulate
				any expenditure by a corporation in connection with an election for Federal
				office.
					2.Each of the several States shall have the
				power to regulate any expenditure by a corporation in connection with an
				election for State or local public office or a plebiscite in the State.
					3.Nothing contained in this Article shall be
				construed to abridge the freedom of the
				press.
					.
		
